        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 1 of 41


 1 JOHN R. DAVIS
   Slack Davis Sanger LLP
 2 6001 Bold Ruler Way, Ste 100
   Austin, TX 78746
 3 (512) 795-8686
   CA Bar #308412
 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN. DISTRICT OF CALIFORNIA

 9
                                                       )
10 MASAO      HENDRIX, Individually and on behalf      )
   of all others similarly situated,                   )
11                                                     )
                                Plaintiff(s),          )
12                                                     )
           vs.                                         ) Civil Action No.:
13   AVKARE, INC.;                                     )
                                                       )              Jury Trial Demanded
     -and-
14                                                     )
     AMNEAL PHARMACEUTICALS, INC.;                     )            Complaint-Class Action
15                                                     )
     -and-                                             )
16   EXPRESS SCRIPTS, INC.;                            )
                                                       )
     -and-
17                                                     )
     JOHN DOES 1-100,
18

19                             Defendants.

20

21                                   CLASS ACTION COMPLAINT
22          Plaintiff Masao Hendrix (“Plaintiff”), individually and on behalf of all others similarly
23 situated, brings this action against AvKare, Inc., Amneal Pharmaceuticals, Inc., Express Scripts,

24
     Inc., and John Does 1-1-100 (“Defendants”). Plaintiff’s allegations are based upon personal
25
     knowledge, the investigation of counsel, and information and belief.
26
                                         I.   INTRODUCTION
27
            1.     Plaintiff brings this action on behalf of himself and hundreds of thousands of other
28

                                                   -1-
                                         CLASS ACTION COMPLAINT
        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 2 of 41


 1 metformin consumers who paid for Defendants’ generic Metformin that was adulterated through its

 2 contamination with an IARC- and EPA-listed probable human carcinogen known as N-

 3
     nitrosodimethylamine (“NDMA”).
 4
            2.      At all times during the period alleged herein, Defendants represented and warranted
 5
     to consumers that their generic Metformin products were otherwise fit for their ordinary uses, and
 6

 7 were otherwise manufactured and distributed in accordance with applicable laws and regulations.

 8          3.      However,    for   years,   Defendants   willfully   flouted   federal   current   Good

 9 Manufacturing Practices (“cGMPs”) and ignored other warnings signs that Defendants’ Metformin
10 products contained or likely contained NDMA and/or other impurities.

11
            4.      Metformin is a first-line diabetes treatment and is often referred to as the “gold
12
     standard” of diabetes management, and has been generic for decades. Defendants’ adulterated
13
     Metformin products were illegally introduced into the American market for Defendants to profit
14

15 from their sale to American consumers, such as Plaintiff and Class Members.

16          5.      Plaintiff and Class Members paid for all or part of their Metformin prescriptions that

17 were illegally introduced into the market by Defendants and which were not fit for their ordinary

18
     use. Defendants have been unjustly enriched through the sale of these adulterated drugs since the
19
     beginning of their flagrant and serious cGMP violations that resulted in the NDMA contamination.
20
     Defendants’ conduct also constitutes actionable common law fraud, consumer fraud, and other
21
     violations of state law.
22

23                                             II.   PARTIES

24          6.      Plaintiff Masao Hendrix is a citizen and resident of California, who resides and is

25 domiciled in El Dorado Hills, California. During the class period, Plaintiff paid money for one or

26 more of Defendants’ Metformin products.           Defendants expressly and impliedly warranted to
27
     Plaintiff Hendrix that their respective generic Metformin products were the same as branded
28
     metformin containing drugs (“MCDs”). Had Defendants’ deception about the impurities within
                                                   -2-
                                         CLASS ACTION COMPLAINT
        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 3 of 41


 1 their products been made known earlier, Plaintiff Hendrix would not have paid for Defendants’

 2 Metformin products.

 3
            7.      Defendant AvKare, Inc. (“AvKare”) is a Delaware corporation with its principal
 4
     place of business at 615 N. 1st Street, Pulaski, TN 38478. At all times material to this case, AvKare
 5
     has been engaged in the manufacturing, sale, and distribution of adulterated and/or misbranded
 6

 7 MCDs in the United States. On information and belief, AvKare repackages and/or relabels MCDs

 8 manufactured by Amneal.

 9          8.      Defendant Amneal Pharmaceuticals, Inc. (“Amneal”) is a Delaware corporation with
10 its principal place of business at 400 Crossing Blvd., Bridgewater Township, NJ 08807. At all times

11
     material to this case, Amneal has been engaged in the manufacturing, sale, and distribution of
12
     adulterated and/or misbranded MCDs in the United States.
13
            9.      Defendant Express Scripts, Inc. (“Express Scripts”) is a corporation with its principal
14

15 place of business at One Express Way, St. Louis, MO 63121. At all times material to this case,

16 Express Scripts has been engaged in the sale and distribution of adulterated and/or misbranded

17 MCDs in the United States.

18                               III.   JURISDICTION AND VENUE
19          10.     This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28
20
     U.S.C. § 1332(d), because (a) at least one member of the proposed class is a citizen of a state
21
     different from that of Defendants, (b) the amount in controversy exceeds $5,000,000, exclusive of
22
     interest and costs, (c) the proposed class consists of more than 100 class members, and (d) none of
23

24 the exceptions under the subsection apply to this action. In addition, this Court has original

25 jurisdiction pursuant to 28 U.S.C. § 1331.

26          11.     This Court has personal jurisdiction over Defendants because Defendants have
27
     sufficient minimum contacts in New Jersey (and the United States generally), and otherwise
28
     intentionally avails themselves of the markets within these states through their business activities,
                                                   -3-
                                         CLASS ACTION COMPLAINT
        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 4 of 41


 1 such that the exercise of jurisdiction by this Court is proper and necessary.

 2          12.     Venue is proper in this District because “a substantial part of the events or
 3
     omissions” giving rise to the class claims occurred in this District, 28 U.S.C. § 1391(b)(2); and
 4
     because Defendants are subject to the personal jurisdiction of this Court, 28 U.S.C. § 1391(b)(3).
 5
                                  IV.    FACTUAL ALLEGATIONS
 6
        A. Metformin Background
 7
            13.     Metformin is an oral antihyperglycemic drug used as a first-line therapy in the
 8
     treatment and management of type 2 diabetes. It is often referred to as the “gold standard” of
 9
10 diabetes management because it is well-tolerated and cost-effective.

11          14.     Metformin was first discovered in 1922, and first marketed in the United States in
12 1995. Metformin is regarded as so critical to diabetes management that it is listed by the WHO on

13
     the WHO’s List of Essential Medicines.
14
            15.     In 2016, Metformin was the fourth-most prescribed medicine in the United States,
15
     with more than 81 million prescriptions dispensed.
16

17      B. The Generic Drug Approval Framework

18          16.     The Drug Price Competition and Patent Term Restoration Act of 1984 – more

19 commonly referred to as the Hatch-Waxman Act – is codified at 21 U.S.C. § 355(j).

20          17.     Brand drug companies submitting a New Drug Application (“NDA”) are required to
21 demonstrate clinical safety and efficacy through well-designed clinical trials. 21 U.S.C. § 355 et

22
     seq.
23
            18.     By contrast, generic drug companies submit an Abbreviated New Drug Application
24
     (“ANDA”). Instead of demonstrating clinical safety and efficacy, generic drug companies need
25

26 only demonstrate bioequivalence to the brand or reference listed drug (“RLD”). Bioequivalence is

27 the “absence of significant difference” in the pharmacokinetic profiles of two pharmaceutical

28 products. 21 C.F.R. § 320.1(e).

                                                   -4-
                                         CLASS ACTION COMPLAINT
        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 5 of 41


 1          19.     The bioequivalence basis for ANDA approval is premised on the generally accepted

 2 proposition that equivalence of pharmacokinetic profiles of two drug products is accepted as

 3
     evidence of therapeutic equivalence. Meaning, if (1) the RLD is proven to be safe and effective for
 4
     the approved indication through well-designed clinical studies accepted by the FDA, and (2) the
 5
     generic company has shown that its ANDA product is bioequivalent to the RLD, then (3) the
 6

 7 generic ANDA product must be safe and effective for the same approved indication as the RLD.

 8          20.     In other words, generic drug manufacturers have an ongoing federal duty of

 9 sameness in their products. Under 21 U.S.C. § 355(j), the generic manufacturer must show the
10 following things as relevant to this case: the active ingredient(s) are the same as the RLD,

11
     § 355(j)(2)(A)(ii); and, that the generic drug is “bioequivalent” to the RLD and “can be expected to
12
     have the same therapeutic effect,” id. at (A)(iv). A generic manufacturer (like a brand manufacturer)
13
     must also make “a full statement of the composition of such drug” to the FDA. Id. at (A)(vi); see
14

15 also § 355(b)(1)(C).

16          21.     And finally, a generic manufacturer must also submit information to show that the

17 “labeling proposed for the new drug is the same as the labeling approved for the [RLD][.]” 21

18
     U.S.C. § 355(j)(2)(A)(v).
19
            22.     Upon granting final approval for a generic drug, the FDA will typically state the
20
     generic drug is “therapeutically equivalent” to the branded drug. The FDA codes generic drugs as
21
     “A/B rated” to the RLD branded drug. Pharmacists, physicians, and patients can fully expect such
22

23 generic drugs to be therapeutically interchangeable with the RLD, and generic manufacturers

24 expressly warrant as much through the inclusion of the same labeling as the RLD delivered to

25 consumers in each and every prescription of it generic products.

26
            23.     According to the FDA, there are more than twenty (20) ANDAs approved for
27
     Metformin.
28

                                                   -5-
                                         CLASS ACTION COMPLAINT
        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 6 of 41


 1      C. Background on Current Good Manufacturing Practices (“cGMPs”)

 2          24.      Under federal law, pharmaceutical drugs must be manufactured in accordance with

 3 cGMPs to assure they meet safety, quality, purity, identity, and strength standards. See 21 U.S.C. §

 4
     351(a)(2)(B).
 5
            25.      The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and 211. These
 6
     detailed regulations set forth minimum standards regarding: organization and personnel (Subpart
 7
     B); buildings and facilities (Subpart C); equipment (Subpart D); control of components and drug
 8

 9 product containers and closures (Subpart E); production and process controls (Subpart F);
10 packaging and label controls (Subpart G); holding and distribution (Subpart H); laboratory controls

11 (Subpart I); records and reports (Subpart J); and returned and salvaged drug products (Subpart K).

12
     The FDA has worldwide jurisdiction to enforce these regulations if the facility is making drugs
13
     intended to be distributed in the United States.
14
            26.      Any drug not manufactured in accordance with cGMPs is deemed “adulterated” and
15

16 may not be distributed or sold in the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B). Drugs

17 are deemed to be adulterated if the manufacturer fails to comply with cGMPs to assure the drugs’

18 safety, quality, purity, identity, and strength and/or if they are contaminated. See 21 U.S.C. §

19 351(a)(2)(A), (B). Federal law prohibits a manufacturer from directly or indirectly causing

20
     adulterated drugs to be introduced or delivered for introduction into interstate commerce. See id. §
21
     331(a). States have enacting laws adopting or mirroring these federal standards.
22
            27.      Per federal law, cGMPs include “the implementation of oversight and controls over
23

24 the manufacture of drugs to ensure quality, including managing the risk of and establishing the

25 safety of raw materials, materials used in the manufacturing of drugs, and finished drug products.”

26 21 U.S.C. § 351(j). Accordingly, it is a cGMP violation for a manufacturer to contract out

27
     prescription drug manufacturing without sufficiently ensuring continuing quality of the
28
     subcontractors’ operations.
                                                    -6-
                                          CLASS ACTION COMPLAINT
        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 7 of 41


 1          28.    Indeed FDA regulations require a “quality control unit” to independently test drug

 2 product manufactured by another company on contract:

 3

 4                 There shall be a quality control unit that shall have the responsibility
                   and authority to approve or reject all components, drug product
 5                 containers, closures, in-process materials, packaging material,
                   labeling, and drug products, and the authority to review production
 6                 records to assure that no errors have occurred or, if errors have
                   occurred, that they have been fully investigated. The quality control
 7                 unit shall be responsible for approving or rejecting drug products
 8                 manufactured, processed, packed, or held under contract by another
                   company.
 9
     21 C.F.R. § 211.22(a).
10
        D. The Valisure Citizen Petition
11
            29.    Valisure is an online pharmacy licensed in thirty eight (38) states and also an
12
     analytical laboratory accredited by the International Organization for Standardization (“ISO”).
13

14 Valisure is registered with the Drug Enforcement Administration (Pharmacy: FV7431137,

15 Laboratory: RV0484814) and FDA (FEI #: 3012063246). Valisure has also maintained voluntary

16 registration status with the FDA.

17          30.    Valisure states that “its mission is to help ensure the safety, quality and consistency
18
     of medications and supplements in the market.”
19
            31.    On or about March 2, 2020, Valisure submitted a Citizen Petition (“the CP”) to the
20
     FDA regarding its findings of high levels of contamination of various generic metformin products
21

22 with an IARC- and EPA-listed probable human carcinogen known as NDMA.

23          32.    Valisure’s CP states that “the presence of NDMA in metformin products may be

24 primarily due to contamination during manufacturing as opposed to a fundamental instability of the

25
     drug molecule[.]”
26
            33.    Specifically with regard to generic Metformin products manufactured by Amneal,
27
     Valisure’s testing (which closely followed the FDA own analytical methods) revealed NDMA
28

                                                   -7-
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 8 of 41


 1 contamination levels of between 235 and 450 ng/tablet, with levels reaching up to 16.5x the FDA’s

 2 interim daily limit in Amneal’s Metformin ER products.

 3
            34.     Although the FDA has consistently stated that no levels of NDMA should be present
 4
     in prescription drugs, it has set an interim safety limit of 96 ng/day purely out of drug shortage fears
 5
     if all such products were recalled.
 6
         E. Background on NDMA
 7
            35.     NDMA is yellow, oily liquid with a faint, characteristic odor and a sweet taste, and
 8

 9 is often produced as a by-product of industrial manufacturing processes.
10          36.     The WHO’s IARC classifies NDMA as one of sixty-six (66) agents that are
11 “probably carcinogenic to humans” (Classification 2A).

12
            37.     The U.S. EPA has likewise classified NDMA as a probable human carcinogen by
13
     giving it a “B2” rating, meaning that it is “probably carcinogenic to humans” with little or no
14
     human data.
15

16          38.     Anecdotally, NDMA has also been used in intentional poisonings. 1

17          39.     Most assuredly, NDMA is not an FDA-approved ingredient for generic Metformin.

18 None of Defendants’ Metformin products (or any Metformin product, for that matter) identifies

19 NDMA as an ingredient on the products’ labels or elsewhere.

20
            40.     If Defendants had not routinely disregarded the FDA’s cGMPs and deliberately
21
     manipulated and disregarded sampling data suggestive of impurities, or had fulfilled their quality
22
     assurance obligations, Defendants would have found the NDMA contamination almost
23

24 immediately.

25          41.     21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and testing of in-

26 process materials and drug products[.]” Subsection (c) states the following:

27
     1
       See Quartz, A COMMON BLOOD-PRESSURE MEDICINE IS BEING RECALLED BECAUSE OF A TOXIC
28   INGREDIENT,  https://qz.com/1330936/the-fda-is-recalling-a-common-blood-pressure-drug-because-
     it-was-mixed-with-ndma/ (last accessed Aug. 31, 2018).
                                                     -8-
                                           CLASS ACTION COMPLAINT
        Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 9 of 41


 1                   In-process materials shall be tested for identity, strength, quality, and
                     purity as appropriate, and approved or rejected by the quality control
 2                   unit, during the production process, e.g., at commencement or
                     completion of significant phases or after storage for long periods.
 3
     21 C.F.R. § 211.110(c).
 4
            42.      And as reproduced above, Defendants’ own quality control units are and were
 5
     responsible for approving or rejecting drug products manufactured, processed, packed, or held
 6

 7 under contract by Defendants.

 8
   If these sampling-related and quality-control-related cGMPs were properly observed by Defendants,
 9 the NDMA contamination in Defendants’ Metformin products would have been discovered almost
   as soon as the contamination commenced. Defendants were thus on (at minimum) constructive
10 notice that their Metformin products were adulterated from that point forward.
        F. Amneal’s cGMP Failures
11
           43.     As noted in the Valisure Citizen’s Petition, “the presence of NDMA in metformin
12
   products may be primarily due to contamination during manufacturing.” Amneal has been the
13

14 subject of extensive FDA investigations revealing its seriously flawed and unreliable manufacturing

15 practices and a history of recurring and ongoing cGMP violations.

16          44.      Amneal’s problematic manufacturing practices were first noted by the FDA as early
17
     as 2003, when the FDA cited Amneal because “[t]he assay method of testing stability samples has
18
     not been shown to be stability-indicating in that the firm has not demonstrated peak purity for the
19
     active peak.”
20

21          45.      This inspection would only be the first of such damning inspections conducted by the

22 FDA from 2003 to present. In fact, Amneal’s facilities were inspected an astounding 94 times in

23 this time period.

24          46.      During one of these most recent inspections in April 2018 of one of Amneal’s Indian
25
     manufacturing facilities, Amneal was cited for not reviewing, or even requesting to review, raw data
26
     from testing outsourced by Amneal to third-party vendors.
27
            47.      Concomitantly to this inspection in India, Amneal’s Piscataway, NJ manufacturing
28

                                                     -9-
                                           CLASS ACTION COMPLAINT
         Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 10 of 41


 1 facility was also inspected by the FDA, and the FDA found that Amneal failed to appropriately

 2 maintain or create written records of investigations into unexplained discrepancies.

 3
             48.    During a February 2019 inspection, Amneal’s Branchburg, NJ manufacturing facility
 4
     was cited for failure to thoroughly review unexplained discrepancies, and failures of batches to meet
 5
     set specifications, as well as failure to test all materials provided by component suppliers to
 6

 7 validated the information provided by the suppliers.

 8           49.    As a repackager or relabeler of MCDs, AvKare knew, or should have known, of the

 9 foregoing issues with respect to Amneal.
10        G. Defendants’ Warranties and Fraudulent and Deceptive Statements to Consumers
11           Regarding Their Generic Metformin Products

12           50.    Each Defendant made and breached express and implied warranties and also made

13 affirmative misrepresentations and omissions to consumers about their adulterated Metformin

14 products.

15           51.    The FDA maintains a list of “Approved Drug Products with Therapeutic Equivalence
16
     Evaluations” commonly referred to as the Orange Book. 2 The Orange Book is a public document;
17
     Defendants sought and received the inclusion of their products in the Orange Book upon approval
18
     of their Metformin ANDAs. In securing FDA approval to market generic Metformin in the United
19

20 States as an Orange Book-listed therapeutic equivalent to branded MCDs, Defendants were required

21 to demonstrate that their generic Metformin products were bioequivalent to branded MCDs.

22           52.    Therapeutic equivalence for purposes of generic substitution is a continuing
23
     obligation on the part of the manufacturer. For example, according to the FDA’s Orange Book,
24
     therapeutic equivalence depends in part on the manufacturer’s continued compliance with cGMPs.
25
             53.    By introducing their respective Metformin products into the United States market
26

27   2
     FDA, APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS (ORANGE
   BOOK) SHORT DESCRIPTION, at
28 https://www.fda.gov/drugs/informationondrugs/approveddrugs/approveddrugproductswiththerapeut
   icequivalenceevaluationsorangebook/default.htm (last accessed Mar 3, 2020).
                                                   - 10 -
                                         CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 11 of 41


 1 under the name “Metformin” as a therapeutic equivalent to branded MCDs and with the FDA-

 2 approved label that is the same as that of branded MCDs, Defendants represent and warrant to end

 3
     users that their products are in fact the same as and are therapeutically interchangeable with branded
 4
     MCDs.
 5
             54.    In addition, each Defendant’s Metformin product is accompanied by an FDA-
 6

 7 approved label and/or medication guide (aka patient leaflet or patient information). By presenting

 8 consumers with FDA-approved Metformin labels and/or medication guides, Defendants, as generic

 9 manufacturers of Metformin, made representations and express or implied warranties to consumers
10 of the “sameness” of their products to branded MCDs, and that their products were consistent with

11
     the safety, quality, purity, identity, and strength characteristics reflected in the FDA-approved
12
     labels, medication guides, and/or were not adulterated or contained no other active ingredients other
13
     than those reflected in the FDA-approved labels and/or medication guides.
14

15           55.    In addition, on information and belief, each Defendant affirmatively misrepresented

16 and warranted to consumers through their websites, brochures, and other marketing or informational

17 materials that their Metformin product complied with cGMPs and did not contain (or were not

18
     likely to contain) any ingredients besides those identified on the products’ FDA-approved labels.
19
             56.    The presence of NDMA in Defendants’ Metformin: (1) renders Defendants’
20
     Metformin products non-bioequivalent (i.e., not the same) to branded MCDs and thus non-
21
     therapeutically interchangeable with them, thus breaching Defendants’ express warranties of
22

23 sameness; (2) was the result gross deviations from cGMPs thus rendering Defendants’ Metformin

24 products non-therapeutically equivalent to branded MCDs, thus breaching Defendants’ express

25 warranties of sameness; and (3) results in Defendants’ Metformin containing an ingredient that is

26
     not also contained in branded MCDs, also breaching Defendants’ express warranty of sameness
27
     (and express warranty that the products contained the ingredients listed on each Defendant’s FDA-
28
     approved label). Each Defendant willfully, recklessly, and/or negligently failed to ensure their
                                                    - 11 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 12 of 41


 1 Metformin products’ labels and other advertising or marketing statements accurately conveyed

 2 information about their products.

 3
            57.     At all relevant times, Defendants have also impliedly warranted that their Metformin
 4
     products were merchantable and/or fit for their ordinary purposes.
 5
            58.    Naturally, due to its status as a probable human carcinogen as listed by both the
 6

 7 IARC and the U.S. EPA, NDMA is not an FDA-approved ingredient in Metformin. The presence of

 8 NDMA in Defendants’ Metformin means that Defendants have violated implied warranties to

 9 Plaintiff and Class Members. The presence of NDMA in Defendants’ Metformin results in
10 Defendants’ Metformin products being non-merchantable and not fit for its ordinary purposes (i.e.,

11
     as a therapeutically interchangeable generic version of branded MCDs), breaching Defendants’
12
     implied warranty of merchantability and/or fitness for ordinary purposes.
13
            59.    For these and other reasons, Defendants’ Metformin is therefore adulterated it was
14

15 illegal for Defendants’ to have introduced such Metformin in the United States. See 21 U.S.C.

16 §§ 331(a), 351(a)(2)(B).

17          60.    Adulterated Metformin is essentially worthless. No consumer would purchase an
18
     adulterated Metformin product or is even allowed to purchase adulterated Metformin product
19
     because it was illegally introduced into the United States. This is especially so given that
20
     alternative, non-adulterated Metformin products or competing medications with the same approved
21
     indications were available from other manufacturers.
22

23          61.    Further, each Defendant is obligated under the Drug Supply Chain Security Act to

24 quarantine and investigate potentially illegitimate (including adulterated and/or misbranded) drugs.

25 AvKare, Amneal, Express Scripts, and John Does each knew or should have known, based on

26
     information provided or available from each manufacturer or wholesaler, of the actual or potential
27
     adulteration, misbranding, or contamination of MCDs they purchased from manufacturer
28
     defendants. Retail Pharmacy Defendants expressly or impliedly warranted MCDs they sold were
                                                   - 12 -
                                         CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 13 of 41


 1 not adulterated, misbranded, or contaminated, when in fact that was not the case.

 2      H. Express Scripts and John Doe Wholesaler and Dispensing Entities
 3          62.     Defendant Express Scripts sold a large portion of the adulterated and/or misbranded
 4
     MCDs to U.S. consumers and TPPs during the class period as defined below.
 5
            63.     Defendants John Doe 1-100 constitute one or more additional pharmacies and/or
 6
     wholesalers that distributed adulterated, misbranded, and/or unapproved MCDs that were ultimately
 7
     purchased by Plaintiff and other consumer class members. The true names, affiliations, and/or
 8

 9 capacities of John Doe Pharmacies and Wholesalers are not presently known. However, each John
10 Doe proximately caused damages to Plaintiff and class members as alleged below, and each John

11 Doe is liable to Plaintiffs for the acts and omissions alleged below as well as the resulting damages.

12
     Plaintiffs will amend this Complaint when evidence from discovery reveals their identities.
13
            64.     Defendant Express Scripts and each Wholesaler John Doe Defendant is obligated
14
     under the Drug Supply Chain Security Act to quarantine and investigate potentially illegitimate
15

16 (including adulterated and/or misbranded) drugs. Express Scripts and Wholesaler Defendants knew

17 or should have known, based on information provided or available from each manufacturer

18 defendant, of the actual or potential adulteration, misbranding, or contamination of metformin they

19 purchased from manufacturer defendants. Express Scripts and Wholesaler Defendants expressly or

20
     impliedly warranted metformin they sold were not adulterated, misbranded, or contaminated, when
21
     in fact that was not the case.
22
        I. Fraudulent Concealment and Tolling
23
            65.     Plaintiff and Class Members causes of action accrued on the date the Valisure CP
24

25 was filed, or has not even accrued yet legally.

26          66.     Alternatively, any statute of limitation or prescriptive period is equitably tolled on

27 account of fraudulent concealment. Defendants each affirmatively concealed from Plaintiff and

28
     other Class Members their unlawful conduct. Each Defendant affirmatively strove to avoid
                                                   - 13 -
                                         CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 14 of 41


 1 disclosing their knowledge of Defendants’ cGMP violations with respect to Metformin, and of the

 2 fact that their Metformin products were adulterated and contaminated with NMDA, and were not

 3
     the same as branded MCDs.
 4
            67.     For instance, no Defendant revealed to the public that their Metformin product
 5
     contained NDMA or was otherwise adulterated or non-therapeutically equivalent to branded MCDs.
 6
            68.     To the contrary, each Defendant continue to represent and warrant that their generic
 7

 8 Metformin products were the same as and therapeutically interchangeable with branded MCDs by

 9 their failure to recall them.
10          69.     Because of this, Plaintiff and other Class Members did not discover, nor would they
11
     discover through reasonable and ordinarily diligence, each Defendant’s deceptive, fraudulent, and
12
     unlawful conduct alleged herein. Defendants’ false and misleading explanations, or obfuscations,
13
     lulled Plaintiff and Class Members into believing that the prices paid for Metformin were
14

15 appropriate for what they believed to be non-adulterated drugs despite their exercise of reasonable

16 and ordinary diligence.

17          70.     As a result of each Defendant’s affirmative and other acts of concealment, any
18
     applicable statute of limitations affecting the rights of Plaintiff and other Class Members has been
19
     tolled. Plaintiff and/or other Class Members exercised reasonable diligence by among other things
20
     promptly investigating and bringing the allegations contained herein. Despite these or other efforts,
21
     Plaintiff were unable to discover, and could not have discovered, the unlawful conduct alleged
22

23 herein at the time it occurred or at an earlier time so as to enable this complaint to be filed sooner.

24      J. Plaintiff Masao Hendrix Individual Facts

25          71.     Plaintiff Masao Hendrix is a citizen and resident of El Dorado Hills, California.

26          72.     The following table represents information for Plaintiff Hendrix’s purchases of
27
     Defendants’ Metformin products from Express Scripts:
28

                                                    - 14 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 15 of 41


 1        Date                   NDC                      Manufacturer                 Medication
        6/3/2013             62756 0142 01              Sun Pharmaceutical          Metformim 500mg
 2
        6/3/2013             42291 0610 36                   AvKare                 Metformim 500mg
 3     8/18/2013             42291 0610 36                   AvKare                 Metformim 500mg
      10/18/2013             60429 0725 18             Golden State Medical         Metformim 500mg
 4    12/18/2013             60429 0725 18             Golden State Medical         Metformim 500mg
 5     6/18/2014             42291 0610 10                   AvKare                 Metformim 500mg
        9/2/2014             42291 0610 10                   AvKare                 Metformim 500mg
 6    11/13/2014             42291 0610 10                   AvKare                 Metformim 500mg
       1/24/2015             42291 0610 10                   AvKare                 Metformim 500mg
 7
        4/7/2015             42291 0610 10                   AvKare                 Metformim 500mg
 8     6/18/2015             42291 0610 10                   AvKare                 Metformim 500mg
       8/29/2015             42291 0610 10                   AvKare                 Metformim 500mg
 9    11/27/2015             42291 0610 10                   AvKare                 Metformim 500mg
10     2/24/2016             42291 0610 10                   AvKare                 Metformim 500mg
        5/4/2016             42291 0610 10                   AvKare                 Metformim 500mg
11     7/20/2016             68382 0760 10             Zydus Pharmaceutical         Metformim 500mg
       9/23/2016             42291 0610 10                   AvKare                 Metformim 500mg
12
       6/26/2017             42291 0610 10                   AvKare                 Metformim 500mg
13     9/27/2017             42291 0610 10                   AvKare                 Metformim 500mg
       2/18/2018             42291 0610 10                   AvKare                 Metformim 500mg
14      5/8/2018             42291 0610 10                   AvKare                 Metformim 500mg
15     8/10/2018             42291 0610 10                   AvKare                 Metformim 500mg
       11/2/2018             42291 0610 10                   AvKare                 Metformim 500mg
16     1/28/2019             42291 0610 10                   AvKare                 Metformim 500mg
       4/13/2019             42291 0610 10                   AvKare                 Metformim 500mg
17
        7/7/2019             42291 0610 10                   AvKare                 Metformim 500mg
18     10/1/2019             42291 0610 10                   AvKare                 Metformim 500mg
      12/13/2019             42291 0610 10                   AvKare                 Metformim 500mg
19
            73.     Plaintiff Hendrix paid some or all of the purchase price for many of his metformin
20

21 prescriptions and/or refills listed above, as well as others potentially.

22          74.     The generic Metformin purchased by Plaintiff Hendrix manufactured by Defendants

23 was not therapeutically equivalent to branded MCDs, was manufactured out of compliance with

24 cGMPs, and was adulterated by its contamination with NDMA.

25
            75.     Defendants’ generic Metformin was sold illegally to Plaintiff Hendrix.
26
                                 V.    CLASS ACTION ALLEGATIONS
27
            76.     Plaintiff brings this action both individually and as a class action pursuant to Fed. R.
28

                                                    - 15 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 16 of 41


 1 Civ. P. 23(a), 23(b)(2) and 23(b)(3) against Defendants on their own behalf and on behalf of the

 2 Nationwide Class defined below:

 3
                    All individuals in the United States of America and its territories and
 4                  possessions who, since January 1, 1995, paid part or all of the
                    purchase price, for personal consumption or for a family or household
 5                  member, of a generic metformin product manufactured by or for
                    Defendants.
 6
              77.   In the alternative, Plaintiff alleges sub-classes for all individuals in each State,
 7

 8 territory, or possession (including specifically California) who, since at least January 1, 1995, paid

 9 part or all of the purchase price, for personal consumption or for a family or household member, of
10 a generic metformin product manufactured by or for Defendants.              Collectively, the foregoing
11
     Nationwide Class and alternative state sub-class are referred to as the “Class.”
12
              78.   Excluded from the Class are: (a) any Judge or Magistrate presiding over this action,
13
     and members of their families; (b) Defendants and affiliated entities, and their employees, officers,
14
     directors, and agents; (c) Defendants’ legal representatives, assigns and successors; and (d) all
15

16 persons who properly execute and file a timely request for exclusion from any Court-approved

17 class.

18            79.   Plaintiff reserves the right to narrow or expand the foregoing class definition, or to
19
     create subclasses as the Court deems necessary.
20
              80.   Plaintiff meets the prerequisites of Rule 23(a) to bring this action on behalf of the
21
     Class.
22

23            81.   Numerosity: While the exact number of Class Members cannot be determined

24 without discovery, they are believed to consist of potentially millions of Metformin consumers

25 nationwide. The Class Members are therefore so numerous that joinder of all members is

26 impracticable.

27
              82.   Commonality: Common questions of law and fact exist as to all Class Members,
28
     including but not limited to:
                                                    - 16 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 17 of 41


 1      a. Whether each Defendant made express or implied warranties of “sameness” to Plaintiff and

 2          Class Members regarding their generic Metformin products;
 3
        b. Whether each Defendant’s Metformin product was in fact the same as branded MCDs
 4
            consistent with such express or implied warranties;
 5
        c. Whether each Defendant’s Metformin product was contaminated with NDMA;
 6
        d. Whether each Defendant’s Metformin product containing NMDA was adulterated;
 7

 8      e. Whether Defendants violated cGMPs regarding the manufacture of their Metformin

 9          products;
10      f. Whether each Defendant affirmatively misrepresented or omitted facts that its Metformin
11
            product was the same as branded MCDs and thus therapeutically interchangeable;
12
        g. Whether each Defendant affirmatively misrepresented or omitted facts regarding its
13
            compliance with cGMPs and/or was not adulterated;
14

15      h. Whether Plaintiff and other Class Members have been injured as a result of each

16          Defendant’s unlawful conduct, and the amount of damages;

17      i. Whether a common damages model can calculate damages on a classwide basis;
18
        j. When Plaintiff’s and Class Members’ causes of action accrued;
19
        k. Whether Defendants fraudulently concealed Plaintiff’s and Class Members’ causes of
20
            action.
21
            83.       Typicality: Plaintiff’s claims are typical of Class Members’ claims. Plaintiff and
22

23 Class Members all suffered the same type of economic harm. Plaintiff have substantially the same

24 interest in this matter as all other Class Members, and their claims arise out of the same set of facts

25 and conduct as all other Class Members.

26
            84.       Adequacy of Representation: Plaintiff is committed to pursuing this action and
27
     have retained competent counsel experienced in pharmaceutical litigation, consumer fraud
28
     litigation, class action, and federal court litigation. Accordingly, Plaintiff and their counsel will
                                                    - 17 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 18 of 41


 1 fairly and adequately protect the interests of Class Members. Plaintiff’s claims are coincident with,

 2 and not antagonistic to, those of the other Class Members they seek to represent. Plaintiff has no

 3
     disabling conflicts with Class Members and will fairly and adequately represent the interests of
 4
     Class Members.
 5
               85.   The elements of Rule 23(b)(2) are met. Defendants have acted on grounds that apply
 6

 7 generally to Class Members so that preliminary and/or final injunctive relief and corresponding

 8 declaratory relief is appropriate respecting the Class as a whole.

 9             86.   The elements of Rule 23(b)(3) are met. Here, the common questions of law and fact
10 enumerated above predominate over the questions affecting only individual Class Members, and a

11
     class action is the superior method for fair and efficient adjudication of the controversy. Although
12
     many other Class Members have claims against Defendants, the likelihood that individual Class
13
     Members will prosecute separate actions is remote due to the time and expense necessary to conduct
14

15 such litigation. Serial adjudication in numerous venues is furthermore not efficient, timely or

16 proper. Judicial resources will be unnecessarily depleted by resolution of individual claims. Joinder

17 on an individual basis of thousands of claimants in one suit would be impractical or impossible. In

18
     addition, individualized rulings and judgments could result in inconsistent relief for similarly
19
     situated Plaintiff. Plaintiff’s counsel, highly experienced in pharmaceutical litigation, consumer
20
     fraud litigation, class actions, and federal court litigation, foresee little difficulty in the management
21
     of this case as a class action.
22

23                                      FIRST CAUSE OF ACTION
                                    BREACH OF EXPRESS WARRANTIES
24                            (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

25             87.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
26
     herein.
27
               88.   Plaintiff, and each member of the Class, formed a contract with Defendants at the
28
     time Plaintiff and the other Class members purchased the MCDs. The terms of the contract include
                                                     - 18 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 19 of 41


 1 the promises and affirmations of fact made by Defendants on the MCDs’ packaging and through

 2 marketing and advertising, including that the product would be bioequivalent to the name-brand

 3
     medication, and would be of same “quality” and have the same safety and efficacy profile as the
 4
     RLD. This labeling, marketing, and advertising constitute express warranties and became part of the
 5
     basis of the bargain, and are part of the standardized contract between Plaintiff and the members of
 6

 7 the Class and Defendants.

 8          89.    Each Defendant expressly warranted that its MCDs were fit for its ordinary use, i.e.,

 9 as an FDA-approved generic pharmaceutical that is therapeutically equivalent to and
10 interchangeable with their RLDs. In other words, Defendants expressly warranted that their

11
     products were the same as their RLDs.
12
            90.    Each Defendant sold MCDs that they expressly warranted were compliant with
13
     cGMP and not adulterated or misbranded.
14

15          91.    Each Defendant’s MCDs did not conform to each Defendant’s express

16 representations and warranties because the product was not manufactured in compliance with

17 cGMP and was adulterated and misbranded.

18
            92.    At all times relevant all fifty States and the District of Columbia and Puerto Rico
19
     have codified and adopted the provisions of the Uniform Commercial Code governing the implied
20
     warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313; Alaska Stat. §
21
     45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code § 2313;
22

23 Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313; D.C. Code.

24 § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat. § 490:2-313;

25 Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-1-2-313; Kan.

26
     Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. § 2-313; Md.
27
     Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann. § 440.2313;
28
     Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-313; Mont.
                                                   - 19 -
                                         CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 20 of 41


 1 Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-A:2-313; N.J.

 2 Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313; N.C. Gen. Stat.

 3
     Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla. Stat. tit. 12A §
 4
     2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I.
 5
     Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313; Tenn. Code Ann. §
 6

 7 47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-313; Va. Code § 8.2-

 8 313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code § 62A 2-313; Wis.

 9 Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313.
10          93.    At the time that each Defendant marketed and sold its MCDs, they recognized the
11
     purposes for which the products would be used, and expressly warranted the products were the
12
     same as their RLDs, and cGMP compliant and not adulterated or misbranded. These affirmative
13
     representations became part of the basis of the bargain in every purchase by Plaintiffs and other
14

15 Class Members including but not limited to express representations made in referring to their MCDs

16 as “metformin.”

17          94.    Each Defendant breached its express warranties with respect to its MCDs as they
18
     were not of merchantable quality, were not fit for their ordinary purpose, and did not comply with
19
     cGMP and was adulterated and misbranded.
20
            95.    Plaintiff and each member of the Class would not have purchased the MCDs had
21
     they known these drugs were not the same as the RLD, did not contain the same ingredients, did not
22

23 have the same safety and efficacy profile of the RLD, and contained NDMA.

24          96.    As a direct and proximate result of each Defendant’s breach of implied warranty,

25 Plaintiff and other Class Members have been injured and suffered damages in the amount of the

26
     purchase price of their medications, the purchase price of any replacement medications, and any
27
     consequential damages resulting from the purchases, in that the MCDs they purchased were so
28
     inherently flawed, unfit, or unmerchantable as to have no market value.
                                                   - 20 -
                                         CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 21 of 41


 1                                SECOND CAUSE OF ACTION
               BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
 2                       (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
 3
               97.    Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
 4
     herein.
 5
               98.    At all times relevant all fifty States and the District of Columbia and Puerto Rico
 6
     have codified and adopted the provisions of the Uniform Commercial Code governing the implied
 7

 8 warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat. §

 9 45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code § 2314;
10 Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314; D.C. Code.

11
     § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat. § 490:2-314;
12
     Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-2-314; Ky. Rev.
13
     Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann. § 2-314; Md.
14

15 Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. § 440.2314;

16 Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-314; Mont.

17 Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-A:2-314; N.J.

18
     Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314; N.C. Gen. Stat.
19
     Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla. Stat. tit. 12A §
20
     2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I.
21
     Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314; Tenn. Code Ann. §
22

23 47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-314; Va. Code § 8.2-

24 314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code § 62A 2-314; Wis.

25 Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.

26
               99.    Defendants were all merchants within the meaning of the above statutes.
27
               100.   Defendants’ MCDs drugs constituted “goods” or the equivalent within the meaning
28
     of the above statutes.
                                                     - 21 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 22 of 41


 1             101.   Each Defendant was obligated to provide Plaintiff and other Class Members

 2 reasonably fit MCDs for the purpose for which the product was sold, and to conform to the

 3
     standards of the trade in which Defendants are involved such that the product was of fit and
 4
     merchantable quality.
 5
               102.   Each Defendant knew or should have known that its MCDs were being
 6

 7 manufactured and sold for the intended purpose of human consumption as a therapeutic equivalent

 8 to their RLDs (or is strictly liable in the event of lack of actual or constructive knowledge), and

 9 impliedly warranted that their MCDs were of merchantable quality and fit for that purpose.
10             103.   Each Defendant breached its implied warranty because each Defendant’s MCDs
11
     were not of merchantable quality, nor fit for the product’s ordinary purpose, and did not conform to
12
     the standards generally applicable to such goods.
13
               104.   Plaintiff and other Class members purchased the MCDs in reliance upon Defendants’
14

15 skill and judgment and the implied warranties of fitness for the purpose.

16             105.   The MCDs were not altered by Plaintiff or Class members.

17             106.   As a direct and proximate result of each Defendant’s breach of warranty, Plaintiff
18
     and other Class Members have been injured and suffered damages, in that Defendants’ MCDs they
19
     purchased was so inherently flawed, unfit, or unmerchantable as to have significantly diminished or
20
     no intrinsic market value.
21

22                                   THIRD CAUSE OF ACTION
23                      MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.
                           (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
24
               107.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
25
     herein.
26
               108.   This cause of action is alleged on behalf of consumer Class Members against all
27

28 Defendants.

                                                     - 22 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 23 of 41


 1             109.   Each Defendant is a “warrantor” within the meaning of the Magnuson-Moss

 2 Warranty Act.

 3
               110.   Plaintiff and other Class Members are “consumers” within the meaning of the
 4
     Magnuson-Moss Warranty Act.
 5
               111.   Each Defendant expressly or impliedly warranted their MCDs as alleged in the First
 6

 7 and Second Causes of Action.

 8             112.   Under 15 U.S.C. § 2310(d)(1), Plaintiffs and Other Class Members were “damaged

 9 by the failure of a supplier, warrantor, or service contractor to comply with any obligation under
10 this chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

11
     damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1). Plaintiffs sue pursuant to this
12
     section to recover money damages and for legal and equitable relief on behalf of itself and the Class
13
     Members.
14

15             113.   No Defendant has acted on the opportunity to cure its failure with respected to its

16 warranted MCDs.

17             114.   Likewise, pursuant to 15 U.S.C. § 2310(d)(2), upon prevailing in this action, Plaintiff
18
     is entitled to receive an award of attorneys’ fees and expenses and pray for the same.
19

20                          FOURTH CAUSE OF ACTION
                                    FRAUD
21        (AFFIRMATIVE MISREPRESENTATION, OMISSION, AND CONCEALMENT)
                   (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
22

23
               115.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
24
     herein.
25
               116.   This cause of action is alleged on behalf of consumer Class Members against all
26
     Defendants.
27

28             117.   Defendants affirmatively misrepresented material facts including, inter alia, that

                                                     - 23 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 24 of 41


 1 their MCDs were therapeutically equivalent to their RLDs and/or complied with cGMPs and/or

 2 were not adulterated and/or misbranded.

 3
            118.    Defendants omitted material facts including, inter alia, that their MCDs were not
 4
     therapeutically equivalent to their RLDs and did not comply with cGMPs and/or were adulterated,
 5
     misbranded, and/or unapproved.
 6
            119.    Defendants’ actions had the effect of fraudulently inducing customers to pay in
 7

 8 whole or in part for Defendants’ MCDs – products which Defendants knew or should have known

 9 were not therapeutically equivalent to their RLDs and/or did not comply with GMPs and/or were
10 adulterated and/or misbranded. Plaintiffs and other Class Members would not have purchased

11
     Defendants’ MCDs had they known the truth. Indeed, Plaintiffs and other Class Members could not
12
     have paid for Defendants’ MCDs had they known the truth because Defendants’ MCDs were
13
     illegally manufactured, illegally imported, illegally distributed, and illegally sold to Plaintiffs and
14

15 Class Members based on Defendants’ fraudulent misrepresentations and omissions.

16          120.    Defendants knew, or reasonably should have known, that their misrepresentations

17 were materially false or misleading, or that the omission of material facts rendered such

18
     representations false or misleading.
19
            121.    Defendants also knew, or had reason to know, that their misrepresentations and
20
     omissions would induce Class members to pay for some or all of the cost of Defendants’ MCDs.
21
            122.    Defendants’ misrepresentations and omissions were material.
22

23          123.    Defendants’ actively concealed their misrepresentations and omissions from the

24 Class, government regulators, and the public.

25          124.    To the extent applicable, Defendants intended their misrepresentations and omissions
26
     to induce Plaintiffs and other Class Members to pay for Defendants’ MCDs.
27
            125.    But for these misrepresentations and omissions, Plaintiffs and other Class Members
28
     would have not have paid for Defendants’ MCDs.
                                                      - 24 -
                                            CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 25 of 41


 1             126.   To the extent applicable, Plaintiffs and other Class Members were justified in relying

 2 on Defendants’ misrepresentations and omissions.               The same or substantively identical
 3
     misrepresentations and omissions were communicated, to each Class member, including through
 4
     product labeling and other statements by Defendants. No reasonable consumer would have paid
 5
     what they did for Defendants’ MCDs but for Defendants’ unlawful conduct.                To the extent
 6

 7 applicable, reliance may be presumed in these circumstances.

 8             127.   Plaintiff and other Class Members were damaged by reason of Defendants’

 9 misrepresentations and omissions alleged herein.
10                                      FIFTH CAUSE OF ACTION
11                           NEGLIGENT MISREPRESENTATION AND OMISSION
                              (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
12
               128.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
13
     herein.
14
               129.   This cause of action is alleged on behalf of consumer Class Members against all
15

16 Defendants.

17             130.   Each Defendant had or undertook a duty to accurately and truthfully represent to the
18 quality, nature, and characteristics of its MCDs.

19
               131.   Each Defendant failed to exercise ordinary care in making representations (or in
20
     failing to disclose facts) concerning the quality, nature, and characteristics of its MCDs.
21
               132.   Each Defendant negligently misrepresented or omitted facts regarding the quality,
22

23 nature, and characteristics of its MCDs.

24             133.   Each Defendant’s statements were false at the time the misrepresentations were

25 made (or at the time omissions were not made).

26             134.   Each Defendant knew, or reasonably should have known, that its representations
27
     alleged herein were materially false or misleading, or that omission of material facts rendered such
28
     representations false or misleading. Each Defendant also knew, or had reason to know, that its
                                                     - 25 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 26 of 41


 1 misrepresentations and omissions would induce Class members to make purchases of each

 2 Defendant’s MCDs.

 3
               135.   As a direct and proximate result of each Defendant’s acts and omissions described
 4
     herein, Plaintiffs and other Class Members have suffered harm, and will continue to do so.
 5
               136.   Each Defendant’s misrepresentations or omissions were material and a substantial
 6

 7 factor in Plaintiffs’ and other Class Members’ paying for MCDs.

 8             137.   Each Defendant intended its misrepresentations or omissions to induce Plaintiff and

 9 Class members to make purchases of MCDs, or had reckless disregard for same.
10             138.   But for these misrepresentations (or omissions), Plaintiffs and other Class Members
11
     would not have made purchases of Defendants’ MCDs.
12
               139.   Plaintiff and other Class Members were justified in relying on Defendants’
13
     misrepresentations or omissions.      The same or substantively identical misrepresentations were
14

15 communicated, and/or the same or substantively identical omissions were not communicated, to

16 each Class Member.

17             140.   Plaintiff and other Class Members were damaged by reason of each Defendant’s
18
     misrepresentations or omissions alleged herein.
19

20                                      SIXTH CAUSE OF ACTION
                           VIOLATION OF STATE CONSUMER PROTECTION LAWS
21                            (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
22             141.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
23
     herein.
24
               142.   This cause of action is alleged on behalf of consumer Class Members against all
25
     Defendants.
26

27             143.   Each Defendant has violated the consumer protection statutes as follows:

28                    a.     Defendants have engaged in unfair competition or unfair or deceptive acts or

                                                     - 26 -
                                           CLASS ACTION COMPLAINT
     Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 27 of 41


 1                  practices in violation of Ala. Code § 8-19-1, et seq.;

 2            b.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 3
                    practices in violation of Alaska Stat. § 45.50.471, et seq.;
 4
              c.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 5
                    practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;
 6
              d.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 7

 8                  practices in violation of Ark. Code § 4-88-101, et seq.;

 9            e.    Defendants have violated the California Unfair Competition Law by
10                  engaging in unfair or deceptive acts or practices in violation of Cal. Bus.
11
                    Prof. Code § 17200, et seq.;
12
              f.    Defendants have violated the California Consumers Legal Remedies Act,
13
                    Cal. Civ. Code §§ 1750, et seq.;
14

15            g.    Defendants have violated the California False Advertising Law, Cal. Bus. &

16                  Prof. Code §§ 17500, et seq.

17            h.    Defendants have engaged in unfair competition or unfair or deceptive acts or
18
                    practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;
19
              i.    Defendants have engaged in unfair competition or unfair or deceptive acts or
20
                    practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;
21
              j.    Defendants have engaged in unfair competition or unfair or deceptive acts or
22

23                  practices in violation of 6 Del. Code § 2511, et seq.;

24            k.    Defendants have engaged in unfair competition or unfair or deceptive acts or

25                  practices in violation of D.C. Code § 28-3901, et seq.;
26
              l.    Defendants have engaged in unfair competition or unfair or deceptive acts or
27
                    practices in violation of Fla. Stat. § 501.201, et seq.;
28
              m.    Defendants have engaged in unfair competition or unfair or deceptive acts or
                                            - 27 -
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 28 of 41


 1                  practices in violation of Ga. State 10-1-392, et seq.;

 2            n.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 3
                    practices in violation of Haw. Rev. Stat. § 480, et seq.;
 4
              o.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 5
                    practices in violation of Idaho Code § 48-601, et seq.;
 6
              p.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 7

 8                  practices in violation 815 ILCS 505/1, et seq.;

 9            q.    Defendants have engaged in unfair competition or unfair or deceptive acts or
10                  practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;
11
              r.    Defendants have engaged in unfair competition or unfair or deceptive acts or
12
                    practices in violation of Iowa Code Ann. § 714H, et seq.;
13
              s.    Defendants have engaged in unfair competition or unfair or deceptive acts or
14

15                  practices in violation of Kan. Stat. § 50-623, et seq.;

16            t.    Defendants have engaged in unfair competition or unfair or deceptive acts or

17                  practices in violation of Ky. Rev. Stat. § 367.110, et seq.;
18
              u.    Defendants have engaged in unfair competition or unfair or deceptive acts or
19
                    practices in violation of La. Rev. Stat. § 51:1401, et seq.;
20
              v.    Defendants have engaged in unfair competition or unfair or deceptive acts or
21
                    practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants have
22

23                  engaged in unfair competition or unfair or deceptive acts or practices in

24                  violation of Md. Com. Law Code § 13-101, et seq.;

25            w.    Defendants have engaged in unfair competition or unfair or deceptive acts or
26
                    practices in violation of Mass. Gen. L. Ch. 93A, et seq.;
27
              x.    Defendants have engaged in unfair competition or unfair or deceptive acts or
28
                    practices in violation of Mich. Stat. § 445.901, et seq.;
                                            - 28 -
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 29 of 41


 1            y.    Defendants have engaged in unfair competition or unfair or deceptive acts or

 2                  practices in violation of Minn. Stat. § 325F.67, et seq.;
 3
              z.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 4
                    practices in violation of Miss. Code Ann. § 75-24-1, et seq.;
 5
              aa.   Defendants have engaged in unfair competition or unfair or deceptive acts or
 6
                    practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;
 7

 8            bb.   Defendants have engaged in unfair competition or unfair or deceptive acts or

 9                  practices in violation of Mont. Code § 30-14-101, et seq.;
10            cc.   Defendants have engaged in unfair competition or unfair or deceptive acts or
11
                    practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;
12
              dd.   Defendants have engaged in unfair competition or unfair or deceptive acts or
13
                    practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;
14

15            ee.   Defendants have engaged in unfair competition or unfair or deceptive acts or

16                  practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

17            ff.   Defendants have engaged in unfair competition or unfair or deceptive acts or
18
                    practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;
19
              gg.   Defendants have engaged in unfair competition or unfair or deceptive acts or
20
                    practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;
21
              hh.   Defendants have engaged in unfair competition or unfair or deceptive acts or
22

23                  practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

24            ii.   Defendants have engaged in unfair competition or unfair or deceptive acts or

25                  practices in violation of N.Y. Gen. Bus. Law § 350, et seq.;
26
              jj.   Defendants have engaged in unfair competition or unfair or deceptive acts or
27
                    practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;
28
              kk.   Defendants have engaged in unfair competition or unfair or deceptive acts or
                                            - 29 -
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 30 of 41


 1                  practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

 2            ll.   Defendants have engaged in unfair competition or unfair or deceptive acts or
 3
                    practices in violation of Ohio Rev. Stat. § 1345.01, et seq.
 4
              mm.   Defendants have engaged in unfair competition or unfair or deceptive acts or
 5
                    practices in violation of Okla. Stat. tit. 15 § 751, et seq.;
 6
              nn.   Defendants have engaged in unfair competition or unfair or deceptive acts or
 7

 8                  practices in violation of Or. Rev. Stat. § 646.605, et seq.;

 9            oo.   Defendants have engaged in unfair competition or unfair or deceptive acts or
10                  practices in violation of 73 Pa. Stat. § 201-1, et seq.;
11
              pp.   Defendants have engaged in unfair competition or unfair or deceptive acts or
12
                    practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;
13
              qq.   Defendants have engaged in unfair competition or unfair or deceptive acts or
14

15                  practices in violation of S.C. Code Laws § 39-5-10, et seq.;

16            rr.   Defendants have engaged in unfair competition or unfair or deceptive acts or

17                  practices in violation of S.D. Code Laws § 37-24-1, et seq.;
18
              ss.   Defendants have engaged in unfair competition or unfair or deceptive acts or
19
                    practices in violation of Tenn. Code § 47-18-101, et seq.;
20
              tt.   Defendants have engaged in unfair competition or unfair or deceptive acts or
21
                    practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;
22

23            uu.   Defendants have engaged in unfair competition or unfair or deceptive acts or

24                  practices in violation of Utah Code Ann. § 13-11-1, et seq.;

25            vv.   Defendants have engaged in unfair competition or unfair or deceptive acts or
26
                    practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;
27
              ww.   Defendants have engaged in unfair competition or unfair or deceptive acts or
28
                    practices in violation of Va. Code § 59.1-196, et seq.;
                                             - 30 -
                                   CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 31 of 41


 1                    xx.    Defendants have engaged in unfair competition or unfair or deceptive acts or

 2                           practices in violation of Wash. Rev. Code § 19.86.010, et seq.; Defendants
 3
                             have engaged in unfair competition or unfair or deceptive acts or practices in
 4
                             violation of W. Va. Code § 46A-6-101, et seq.;
 5
                      yy.    Defendants have engaged in unfair competition or unfair or deceptive acts or
 6
                             practices in violation of Wis. Stat. § 100.20, et seq.;
 7

 8                    zz.    Defendants have engaged in unfair competition or unfair or deceptive acts or

 9                           practices in violation of Wyo. Stat. § 40-12-100, et seq.; and
10                    aaa.   Defendants have engaged in unfair competition or unfair or deceptive acts or
11
                             practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable statute for
12
                             the Commonwealth of Puerto Rico.
13
               144.   Each Defendant’s conduct constitutes trade or commerce or other actionable activity
14

15 within the meaning of the above statutes.

16             145.   Each Plaintiff and other Class Member is a consumer or person aggrieved by

17 Defendants’ misconduct within the meaning of the above statutes.

18
               146.   To the extent applicable, each Defendant knew, intended, or should have known that
19
     their fraudulent and deceptive acts, omissions, or concealment would induce reliance and that
20
     reliance can be presumed under the circumstances. As a direct and proximate result of Defendants’
21
     unfair methods of competition and unfair or deceptive acts or practices, Plaintiffs and other Class
22

23 Members have suffered damages– an ascertainable loss – in an amount to be proved at trial.

24                                     SEVENTH CAUSE OF ACTION
                                          UNJUST ENRICHMENT
25                            (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
26
               147.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
27
     herein.
28
               148.   This cause of action is alleged on behalf of consumer Class Members against all
                                                     - 31 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 32 of 41


 1 Defendants.

 2           149.   As alleged herein, Defendants were unjustly enriched at the expense of Plaintiffs and
 3
     other Class Members by virtue of the latter’s paying for Defendants’ MCDs.
 4
             150.   Defendants profited immensely from introducing a carcinogen into the United States
 5
     for human consumption. On top of that, because Defendants’ MCDs were adulterated and
 6

 7 misbranded, their distribution and sale in the United States was illegal.

 8           151.   Plaintiff and other Class Members were unjustly deprived of money obtained by

 9 Defendants as a result of the improper amounts paid for Defendants’ MCDs.                It would be
10 inequitable and unconscionable for Defendants to retain the profit, benefit, and other compensation

11
     obtained from Plaintiffs and other Class Members as a result of their wrongful conduct alleged in
12
     this Complaint.
13
             152.   Plaintiff and other Class Members are entitled to seek and do seek restitution from
14

15 Defendants as well as an order from this Court requiring disgorgement of all profits, benefits, and

16 other compensation obtained by Defendants by virtue of its wrongful conduct.

17
                                     EIGHTH CAUSE OF ACTION
18                                         NEGLIGENCE
                            (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
19

20           153.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

21 herein.

22           154.   This cause of action is alleged on behalf of consumer Class Members against all
23
     Defendants.
24
             155.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise
25
     reasonable and due care in the manufacturing of its MCDs.
26

27           156.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it

28 sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

                                                   - 32 -
                                         CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 33 of 41


 1 and were not adulterated or misbranded.

 2            157.   Each Defendant owed a duty to care to Plaintiffs and the Class because they were the
 3
     foreseeable, reasonable, and probable user of MCDs and victim of each Defendant’s fraudulent and
 4
     deceptive activities.   Each Defendant knew, or should have known, that its MCDs were not
 5
     therapeutically equivalent to their RLDs and did not comply with cGMPs and were adulterated and
 6

 7 misbranded, and each was in the best position to uncover and remedy these shortcomings.

 8            158.   Each Defendant failed to do this.      Each Defendant inadequately oversaw the

 9 manufacture and sale of its own MCDs. Each Defendant knew that ignoring the manufacturing
10 issues surrounding its MCDs would damage Plaintiffs and the Class and increase its own profits.

11
              159.   Each Defendant maintained or should have maintained a special relationship with
12
     Plaintiffs and the Class, as they were obligated to ensure that its MCDs complied with cGMPs and
13
     was not adulterated or misbranded.
14

15            160.   Each Defendant’s own actions and inactions created a foreseeable risk of harm to

16 Plaintiffs and the Class. Each Defendant’s misconduct included, but was not limited to, failing to

17 oversee actions taken in the manufacture and sale of its MCDs.

18
              161.   Each Defendant breached duties owed to Plaintiffs and the Class by failing to
19
     exercise reasonable care sufficient to protect the interests and meet the needs of Plaintiffs and the
20
     Class.
21
              162.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff and
22

23 the Class has suffered injury and are entitled to damages in an amount to be proven at trial.

24
                                       NINTH CAUSE OF ACTION
25                                       NEGLIGENCE PER SE
                             (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
26

27            163.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

28 herein.

                                                    - 33 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 34 of 41


 1             164.   This cause of action is alleged on behalf of consumer Class Members against all

 2 Defendants.

 3
               165.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise
 4
     reasonable and due care in the manufacturing of its MCDs.
 5
               166.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it
 6

 7 sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

 8 and were not adulterated or misbranded.

 9             167.   Each Defendant owed a duty to Plaintiffs and the Class because each state, territory,
10 and possession has adopted /or adheres to federal cGMP and adulteration standards.

11
               168.   Each Defendant failed to comply with federal cGMPs and federal adulteration
12
     standards.
13
               169.   As a result of each Defendant’s failures to do so, each Defendant’s own actions and
14

15 inactions created a foreseeable risk of harm to Plaintiffs and the Class.

16             170.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff and

17 the Class have suffered injury and are entitled to damages in an amount to be proven at trial.

18                                      TENTH CAUSE OF ACTION
19                                        NEGLIGENCE PER SE
                              (INDIVIDUALLY AND ON BEHALF OF THE CLASS)
20
               171.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
21
     herein.
22

23             172.   As a proximate result of Defendants’ acts and omissions, the Class is at an increased

24 risk of developing cancer above the normal base-level risk.

25             173.   As alleged above, Defendants’ MCDs were contaminated with NDMA and/or other
26
     agents known to cause cancer in humans.
27
               174.   The Class Members may not develop cancer for many years.
28
               175.   The Class Members are at an increased risk as they consumed and/or ingested
                                                     - 34 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 35 of 41


 1 Defendants’ MCDs for extended periods of time, some as many as several years, and as a result

 2 were exposed to a contaminant.

 3
            176.    Upon information and belief, and based upon the internal and external investigations
 4
     now made public, the Class is at an increased risk as they were exposed to NDMA/NDEA.
 5
            177.    NDMA is a hazardous, life-threatening, toxic substance that is known to cause
 6

 7 cancer in humans.

 8          178.    The Class Members are at an increased risk of cancer as they were exposed to,

 9 consumed, and/or ingested Defendants’ MCDs in quantities, and over periods of time sufficient to
10 establish an exposure level that is considered to be hazardous to health, and that is considered to be

11
     sufficient to cause cancer or increase the risk of developing cancer.
12
            179.    The exposure was caused solely and proximately by Defendants’ failure to
13
     adequately manufacture their MCDs to be therapeutically equivalent; their failure to address
14

15 discrepancies in batches/doses of Metformin during quality control testing; their material

16 misrepresentations, false statements, and other deceptive practices in continuing to claim that their

17 MCD product was safe for consumption and/or ingestion and therapeutically equivalent to Diovan.

18
            180.    Defendants had a duty to the Class Members to: ensure and warrant that their MCD
19
     product was indeed therapeutically equivalent to brand/RLD as claimed and advertised to the Class
20
     Members; to disclose to the Class Members any defect, contamination, impurity or other potential
21
     health hazard known or discoverable by Defendants; and to ensure that their MCD product was not
22

23 safe, reliable, and non-hazardous for human consumption—its intended purpose.

24          181.    As alleged above, Defendants’ own negligent acts and omissions resulted in cancer,

25 or an increased risk of developing cancer for all members of the Class. Cancer is a serious disease-

26
     causing life-threatening illness and debilitating cellular, genetic, and physical injury. Technology,
27
     analytical tools, test and/or monitoring procedures exist and are readily available to provide for the
28
     testing and early detection of cancer in patients. These technologies, tools tests and/or monitoring
                                                    - 35 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 36 of 41


 1 procedures are accepted and widely used by the scientific and medical community. These existing

 2 scientific methods include, but are not limited to, guaiac-based fecal occult blood test (gFOBT),

 3
     fecal immunochemical test (FIT), FIT-DNA test, Flexible Sigmoidoscopy, Colonoscopy, and CT
 4
     Colonography (Virtual Colonoscopy).
 5
             182.    Early detection of cancer in patients is one of the best, and sometimes the only
 6

 7 means to treat cancer such that it does not cause lasting, permanent injury, illness, or death.

 8           183.    Early detection of cancer in patients necessarily allows patients to avail themselves

 9 of myriad forms of treatment, each of which is capable to altering the course of the illness, such as
10 bringing the cancer into remission, removal of any malignant tumors, and other treatment to

11
     alleviate injury.
12
             184.    The tests and treatments for the early detection and treatment of cancer must be
13
     prescribed by a qualified physician, and are conducted according to the latest, contemporary, and
14

15 widely accepted scientific principles. Because NDMA-associated cancer screenings may not be

16 conducted with the frequency necessary to identify cancer in the absence of exposure to NDMA, the

17 prescribed monitoring regime is different from that normally recommended in the absence of

18
     exposure. Plaintiff and Class Members require more frequent screenings not within the purview of
19
     routine medical exams.
20
             185.    The facts alleged above are sufficient or more than sufficient to plead a claim for
21
     medical monitoring as a cause of action.
22

23           186.    Plaintiff seeks, on behalf of himself and the Class Members whom the seeks to

24 represent, injunctive and monetary relief, including compensatory damages for, and the creation of

25 a fund to adequately finance the costs of, medical monitoring procedures (1) to notify and alert all

26
     people exposed to NDMA or NDEA contaminants as aforesaid of their exposure and the potential
27
     consequences, (2) to provide for necessary testing and screening including but not limited to blood
28
     tests, physical examinations, imaging, colonoscopies, endoscopies, and other similar methods for
                                                    - 36 -
                                          CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 37 of 41


 1 examination, biopsies, pathologic, histologic, and oncologic evaluations, oncologic, histologic,

 2 surgical and other necessary medical consultations, (3) to provide for necessary medical and

 3
     surgical procedures for diagnosis and treatment, (4) to provide for all necessary evaluations and
 4
     treatment, attorneys’ fees, costs, interest, and such further relief as the Court deems equitable and
 5
     just.
 6
             187.    This cause of action is alleged on behalf of consumer Class Members against all
 7

 8 Defendants.

 9           188.    Each Defendant owed a duty to Plaintiff and the Class to use and exercise reasonable
10 and due care in the manufacturing of its MCDs.

11
             189.    Each Defendant owed a duty to Plaintiff and the Class to ensure that the MCDs it
12
     sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs
13
     and were not adulterated or misbranded.
14

15           190.    Each Defendant owed a duty to Plaintiff and the Class because each state, territory,

16 and possession has adopted /or adheres to federal cGMP and adulteration standards.

17           191.    Each Defendant failed to comply with federal cGMPs and federal adulteration
18
     standards.
19
             192.    As a result of each Defendant’s failures to do so, each Defendant’s own actions and
20
     inactions created a foreseeable risk of harm to Plaintiff and the Class.
21
             193.    As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff and
22

23 the Class have suffered injury and are entitled to damages in an amount to be proven at trial.

24

25

26                                               JURY DEMAND
             Plaintiff respectfully requests a trial by jury on all causes of action so triable.
27

28

                                                      - 37 -
                                            CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 38 of 41


 1                                       PRAYER FOR RELIEF
                WHEREFORE, Plaintiff prays for the following judgment:
 2

 3         A.         An Order certifying this Action as a class action;

 4          B.        An Order appointing Plaintiff as Class Representative, and appointing undersigned

 5 counsel as Class Counsel to represent the Class;

 6          C.        A Declaration that Defendants are liable pursuant to each and every one of the
 7
     above-enumerated causes of action;
 8
           D.         An Order awarding appropriate preliminary and/or final injunctive relief against the
 9
     conduct of Defendants described herein;
10

11          E.        Payment to Plaintiffs and Class Members of all damages, exemplary or punitive

12 damages, and/or restitution associated with the conduct for all causes of action in an amount to be

13 proven at trial, including but not limited to the full amounts paid or reimbursed for the MCDs; the

14
     costs to replace or return MCDs because of recalls; Defendants’ ill-gotten gains; and/or the
15
     increases in the amounts paid for non-adulterated, non-misbranded, MCDs in the wake of the
16
     recalls;
17
            F.        An award of attorneys’ fees, expert witness fees, and costs, as provided by applicable
18

19 law and/or as would be reasonable from any recovery of monies recovered for or benefits bestowed

20 on the Class Members;

21         G.         An award of statutory penalties to the extent available;
22
           H.         Interest as provided by law, including but not limited to pre-judgment and post-
23
     judgment interest as provided by rule or statute; and
24
            I.        Such other and further relief as this Court may deem just, equitable, or proper.
25

26

27

28

                                                     - 38 -
                                           CLASS ACTION COMPLAINT
       Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 39 of 41


 1
     Dated: March 31, 2020                   RESPECTFULLY SUBMITTED,
 2

 3
                                             /s/ John R. Davis
 4

 5
                                             John R. Davis (CA Bar 308412)
 6
                                             SLACK DAVIS SANGER, LLP
 7
                                             6001 Bold Ruler Way, Suite 100
 8
                                             Austin, TX 78746
 9
10                                           Tel.: 512-795-8686

11                                           Fax: 512-795-8787

12                                           jdavis@slackdavis.com

13

14                                Counsel for Plaintiff and the Proposed Class
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           - 39 -
                                 CLASS ACTION COMPLAINT
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
                         Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 40 of 41
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Masao Hendrix                                                                                               AvKare, Inc., Amneal Pharmaceuticals, Inc., Express Scripts Inc.

    (b) County of Residence of First Listed Plaintiff             El Dorado County, CA                        County of Residence of First Listed Defendant              Giles County, TN
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

John R. Davis, Slack Davis Sanger LLP
6001 Bold Ruler Way, Ste. 100, Austin, TX 78746, (512) 795-8686

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC 1332
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/31/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)

                             Case 2:20-cv-00676-JAM-EFB Document 1 Filed 03/31/20 Page 41 of 41
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
